Citation Nr: 1520177	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-50 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals, left knee total replacement with degenerative joint disease with history of fractured tibia (previously characterized as fracture, left tibia with degenerative joint disease), rated 10 percent disabling prior to June 8, 2010, and 30 percent disabling from August 1, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a disability rating in excess of 10 percent for a fracture of the left tibia with degenerative joint disease.  A notice of disagreement was filed in March 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in December 2009.

In an October 2010 rating decision, the RO assigned a temporary total evaluation (100%) for total knee replacement, from June 8, 2010 to July 31, 2011, and assigned a 30 percent rating effective August 1, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Veteran underwent a VA examination with a physician's assistant.  The examiner checked the 'Yes' box indicating that there was functional loss/limitation affecting the left knee, in the form of 'less movement than normal' and 'interference with sitting, standing, and weight-bearing.'  Such examination report did not include a discussion of the factors pertaining to functional impairment contained within 38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

In September 2014, the RO requested clarification from the examiner whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time; a description of any such additional limitation due to pain, weakness, fatigability or incoordination, and if feasible, expressed in terms of the degrees of additional ROM loss due to 'pain on use during flare-ups.'

In a September 2010 addendum opinion, a nurse practitioner reviewed the claims folder and stated that based on review of the Veteran's C-file and today's interview and examination of the Veteran any pain, weakness, fatigability, or incoordination during flare-ups, or when the spine is used repeatedly over a period of time does significantly limit functional ability by an estimated 5-10 degrees in flexion or extension.

The September 2010 examiner refers to 'today's interview and examination' but there is no VA examination of record dated in September 2010.  Thus, a determination should be made whether an examination was conducted in September 2010.  It is also concerning that the VA nurse practitioner refers to the 'spine' rather than the left knee when discussing functional loss.

Thus, the Board finds that a new examination is required for a complete discussion any functional impairment affecting the left knee.  

On remand, associate with VBMS or Virtual VA updated treatment records from the Winston-Salem VA Medical Center (VAMC) for the period from September 11, 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder or Virtual VA updated treatment records from the Winston-Salem VAMC for the period from September 11, 2014.  

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the current severity of his service connected left knee disability.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should give reasons for all opinions. 

3.  After completion of the above, review the expanded record and adjudicate the increased rating claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




